                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL, et al.,                                No. 1:19-cv-00272-LCB-LPA

                              Plaintiffs,

                         v.                              MOTION TO WITHDRAW AS
                                                                COUNSEL
 DALE FOLWELL, in his official capacity as
 State Treasurer of North Carolina, et al.,

                              Defendants.




       NOW COMES Alejandra Caraballo, who having previously made a special

appearance pursuant to Local Rule 83.1, respectfully requests an order allowing her to

withdraw as counsel for all Plaintiffs in the above-captioned civil action (“Plaintiffs”). In

support of this motion, undersigned counsel states as follows:

       1.     On April 8, 2020, Ms. Caraballo of the Transgender Legal Defense and

Education Fund (“TLDEF”) entered a notice of special appearance as counsel for the

Plaintiffs.

       2.     Ms. Caraballo has accepted a position outside of the TLDEF and has resigned

her position effective August 13, 2021.

       3.     David Brown will continue to represent Plaintiffs on behalf of TLDEF, as

well as all counsel who have entered a notice of appearance on behalf of Plaintiffs, so there

will be no detriment to or disruption to the Plaintiffs’ legal representation.




      Case 1:19-cv-00272-LCB-LPA Document 107 Filed 08/13/21 Page 1 of 4
       4.     All Plaintiffs are aware that they will continue to be represented by David

Brown on behalf of TLDEF, as well as all counsel who have entered a notice of appearance

on behalf of Plaintiffs.

       5.     The undersigned certifies that the granting of this Motion will not delay the

proceedings in this matter or this Court.


       WHEREFORE, undersigned counsel respectfully asks this Court to grant this

motion for leave of Court to withdraw Ms. Caraballo’s representation of the above named

Plaintiffs, and to terminate Ms. Caraballo’s appearance as counsel of record in this case.

                                            ***




                                             2



      Case 1:19-cv-00272-LCB-LPA Document 107 Filed 08/13/21 Page 2 of 4
Dated: August 13, 2021

Respectfully submitted,

/s/ Amy E. Richardson
Amy E. Richardson                               Tara Borelli*
N.C. State Bar No. 28768                        Carl S. Charles*
Lauren E. Snyder                                LAMBDA LEGAL DEFENSE AND
N.C. State Bar No. 54150                          EDUCATION FUND, INC.
HARRIS, WILTSHIRE & GRANNIS LLP                 730 Peachtree Street NE, Suite 640
1033 Wade Avenue, Suite 100                     Atlanta, GA 30318-1210
Raleigh, NC 27605-1155                          Telephone: 404-897-1880
Telephone: 919-429-7386                         Facsimile: 404-897-1884
Facsimile: 202-730-1301                         tborelli@lambdalegal.org
arichardson@hwglaw.com                          ccharles@lambdalegal.org
lsnyder@hwglaw.com
                                                Omar Gonzalez-Pagan*
Deepika H. Ravi*                                LAMBDA LEGAL DEFENSE AND
HARRIS, WILTSHIRE & GRANNIS LLP                   EDUCATION FUND, INC.
1919 M Street N.W., 8th Floor,                  120 Wall Street, 19th Floor
Washington, D.C. 20036                          New York, NY 10005
Telephone: 202-730-1300                         Telephone: 212-809-8585
Facsimile: 202-730-1301                         Facsimile: 212-809-0055
dravi@hwglaw.com                                ogonzalez-pagan@lambdalegal.org

David Brown*                                    Michael W. Weaver*
Alejandra Caraballo*                            MCDERMOTT WILL & EMERY LLP
Noah E. Lewis*                                  444 W. Lake St., Suite 4000
TRANSGENDER LEGAL DEFENSE                       Chicago, IL 60606
   AND EDUCATION FUND, INC.                     Telephone: 312-984-5820
520 8th Ave, Ste. 2204                          Facsimile: 312-984-7700
New York, NY 10018                              mweaver@mwe.com
Telephone: 646-993-1680
Facsimile: 646-993-1686
dbrown@transgenderlegal.org
acaraballo@transgenderlegal.org
nlewis@transgenderlegal.org

                                  Counsel for Plaintiffs

* Appearing by special appearance pursuant to L.R. 83.1(d).

                                            3



     Case 1:19-cv-00272-LCB-LPA Document 107 Filed 08/13/21 Page 3 of 4
                             CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically with the Clerk of Court

using the CM/ECF system which will send notification of such filing to all registered users.

Dated: August 13, 2021                           /s/ Amy E. Richardson
                                                 Amy E. Richardson
                                                 N.C. State Bar No. 28768
                                                 HARRIS, WILTSHIRE & GRANNIS LLP
                                                 1033 Wade Avenue, Suite 100
                                                 Raleigh, NC 27605-1155
                                                 Telephone: 919-429-7386
                                                 Facsimile: 202-730-1301
                                                 arichardson@hwglaw.com

                                                 Counsel for Plaintiffs




     Case 1:19-cv-00272-LCB-LPA Document 107 Filed 08/13/21 Page 4 of 4
